6A, izo-01/
                                          HI-15*
(a Rr, AWt Acos-Vo-vr_\rriC
                                 v»7«r
 T.s A^^ ^OriiVfc V           iltm®



^A^riAd^^ K* \t\>lfc4£o(t;*e*IM3s\~r              3-g?-




                      U/voj^S.
                                         {yd/*^




                                         3p»n
                                                 ^ i5-
                                           2J.0/5

                                         **Wlir